Citation Nr: 1226986	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-11 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for kidney stones and nephrolithiasis.  

2.  Entitlement to service connection for a kidney disorder, to include nephrocalcinosis and recurrent urolithiasis.  

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO) wherein the RO denied service connection for bilateral hearing loss and denied service connection for the Veteran's medullary sponge kidney with left nephrolithiasis as no new and material evidence was received.  This case has since been transferred to the St. Petersburg, Florida RO.  

Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection for kidney stones and nephrolithiasis.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for kidney stones and nephrolithiasis, has been received before it can address this matter on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to the kidney disorder as encompassing the two issues listed on the title page.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed rating decision of August 1990, the Board denied service connection for kidney stones and nephrolithiasis; this decision is final.

2.  The evidence added to the record since the August 1990 Board decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for kidney stones and nephrolithiasis.  

3.  Affording the Veteran the benefit of the doubt, the satisfactory and probative evidence of record demonstrates that a kidney disorder, to include nephrocalcinosis and recurrent urolithiasis, was incurred during active service.  

4.  The satisfactory and probative evidence of record reflects that a current bilateral hearing loss disorder did not originate in service or for many years thereafter and is not related to any incident during active service.


CONCLUSIONS OF LAW

1.  Subsequent to the final August 1990 Board decision, new and material evidence has been presented to reopen the claim of service connection for kidney stones and nephrolithiasis.  38 U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2011).

2.  Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for a kidney disorder, to include nephrocalcinosis and recurrent urolithiasis, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for service connection in the January 2008 rating decision, he was provided notice of the VCAA in August 2007 and October 2007.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.   The Veteran also received notice in August 2007 and October 2007, pertaining to the downstream disability rating and effective date elements of his claims and was furnished a statement of the case in April 2009.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

In the context of a claim to reopen, the VCAA also requires the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The veteran must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was notified of the Kent requirements in August 2007 and October 2007 as it relates to his claim to reopen a previously denied claim for service connection for kidney stones and nephrolithiasis.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service morning reports, private medical records, a VA examination, lay statements from the Veteran's former spouse and fellow service members and statements and testimony from the Veteran, his current spouse and his representative. 

The Veteran's service treatment records are not available.  After a complete search at the National Personnel Records Center (NPRC), the NPRC reported, in August 1982, June 1989 and September 1989, that the record may be fire-related; there are no service treatment records.  A search yielded morning reports for the Veteran's unit which have been associated with the record  

The Court has noted that when "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362-369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  In an August 1982 letter pursuant to his original claim for service connection for a kidney disorder, the RO informed the Veteran that the record was fire-related and requested him to provide any possible alternative records related to his service.  Thereafter, pursuant to the claims on appeal, the Veteran demonstrated actual knowledge of his missing service records in his July 2007 claim and had submitted copies of his service morning reports into the record.  He was also advised in the August 2007 and October 2007 VCAA letters to submit any medical records he may have in his possession, dates of medical treatment in service and lay statements from persons who knew him in service.  

The record shows that the Veteran has not been afforded a VA examination in connection with the bilateral hearing loss claim.  The Board finds that such an examination or a medical opinion is not necessary in this case.  Given the lack of evidence even suggesting that bilateral hearing loss is related to service, the Board finds that a VA examination or opinion is not necessary in this case.

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

1.  New and Material Evidence

Pertinent Laws and Regulations

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for kidney stones and nephrolithiasis in an August 1990 Board decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. § 7104(b) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


Analysis 

The evidence of record at the time of the August 1990 Board decision included the Veteran's service morning reports, lay statements from the Veteran's wife at that time and fellow service members, a VA examination and private medical records.  The Veteran's service morning reports reflect that he was hospitalized from July 1954 to August 1954.  Lay statements from the Veteran's wife and fellow service members reflect that they witnessed his hospitalization in service for a kidney stone in 1954 and his wife reported having visited him at that time and talking with his doctors.  A VA examination in August 1982 reflects that the Veteran was diagnosed with medullary sponge kidney with nephrolithiasis.  Private treatment reports from October 1972 to June 1984 reflect that the Veteran had been continually treated for kidney stones, also characterized as renal calculi and left kidney nephrocalcinosis.  A February 1982 private treatment report reflects that the Veteran reported a history of recurrent renal colic with subsequent passage or surgical extraction for the past 30 years and remembered his first renal colic on the left occurred while he was in the Army and a cytoscopy was performed.  

The new evidence of record submitted after the August 1990 Board decision includes private medical records and the Veteran's sworn testimony.  Private medical records from January 2001 to October 2008 reflect that the Veteran had been continually treated for and diagnosed with kidney stones, renal calculi, urolithiasis and left kidney nephrocalcinosis.  In a December 2007 letter, the Veteran's current private treating physician reported that the Veteran had a history of left sided renal calculi and nephrocalcinosis and that he had prior surgeries, including those while in the military and it was possible that his recurrent stones and nephrocalcinosis could be related to prior surgical interventions including those while in the military.  In a January 2008 letter, the private physician reported that the Veteran had a long history of urolithiasis dating back to his active service.  He also opined that during the Veteran's active service time, he had several procedures on his kidney which possibly could be a possible cause for his persistent nephrocalcinosis and recurrent urolithiasis.  During a May 2012 Travel Board hearing, the Veteran testified that he was treated for kidney stones in service and has had problems with them ever since that time.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's kidney stones and nephrolithiasis and relates to unestablished facts that are necessary to substantiate his claim for service connection for kidney stones and nephrolithiasis.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes private medical opinions relating the Veteran's current nephrocalcinosis and urolithiasis to his active service and the Veteran's sworn testimony of a continuity of symptoms since service.  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final August 1990 board decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for kidney stones and nephrolithiasis.  Therefore, the Veteran's claim for service connection for kidney stones and nephrolithiasis is reopened.  See 38 C.F.R. § 3.156(a).

2.  Service Connection 

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In addition, certain chronic diseases, including nephritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

	Kidney Disorder

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current kidney disorder is related to his active service as his kidney stone symptoms began in active service and have continued since his service.  

The Veteran's service morning reports reflect that he was hospitalized from July 1954 to August 1954.  

Private treatment reports from October 1972 to June 1984 reflect that the Veteran had been continually treated for kidney stones, also characterized as renal calculi, and left kidney nephrocalcinosis.  A February 1982 private treatment report reflects that the Veteran reported a history of recurrent renal colic with subsequent passage or surgical extraction for the past 30 years and remembered his first renal colic on the left occurred while he was in the Army and a cytoscopy was performed.  

A VA examination in August 1982 reflects that the Veteran was diagnosed with medullary sponge kidney with nephrolithiasis.  

Lay statements from the Veteran's wife and fellow service members submitted in February 1984, May 1984 and June 1984 reflect that they witnessed his hospitalization in service for a kidney stone in 1954 and his wife reported having visited him at that time and talking with his doctors.  

Private medical records from January 2001 to October 2008 reflect that the Veteran had been continually treated for and diagnosed with kidney stones, renal calculi, recurrent urolithiasis and left kidney nephrocalcinosis.  In a December 2007 letter, the Veteran's current private treating physician reported that the Veteran had a history of left sided renal calculi and nephrocalcinosis and that he had prior surgeries, including those while in the military and it was possible that his recurrent stones and nephrocalcinosis could be related to prior surgical interventions including those while in the military.  In a January 2008 letter, the private physician reported that the Veteran had a long history of urolithiasis dating back to his active service.  He also opined that during the Veteran's active service time, he had several procedures on his kidney which possibly could be a possible cause for his persistent nephrocalcinosis and recurrent urolithiasis.  

During a May 2012 Travel Board hearing, the Veteran testified that he was treated for kidney stones in service and has had problems with them ever since that time.  His spouse also testified that she had witnessed his kidney stones had occurred every couple of months for the past 27 years.  

After a careful review of the record and resolving all doubt in the Veteran's favor, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's claim of service connection for a kidney disorder, to include nephrocalcinosis and recurrent urolithiasis, is warranted.  

The Board initially finds that the lay statements by the Veteran's fellow service members and the Veteran's former spouse in 1984 regarding witnessing his treatment for kidney stones in 1954 during active service, the testimony of his current spouse of having witnessed his kidney stones occurring every couple of months for the past 27 years and as well as the Veteran's statements and testimony regarding his continuity of kidney symptoms existing since active service are competent and credible evidence of treatment for kidney stones in service and a continuity of symptoms since his active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  These statements are supported by the service morning reports reflecting the Veteran was hospitalized from July 1954 to August 1954 and the medical evidence of record which demonstrates a continuity of treatment from 1970 and thereafter.  In addition, a February 1982 private treatment report reflects that the Veteran reported a history of recurrent renal colic with subsequent passage or surgical extraction for the past 30 years, dating back to his initial treatment during active service.  This history was provided months before the Veteran even filed his initial claim for service connection for kidney stones in July 1982.  

The Board observes that the service morning reports demonstrate that the Veteran was hospitalized from July 1954 to August 1954 in service.  The Veteran is currently diagnosed with recurrent urolithiasis and left kidney nephrocalcinosis.  

The post-service medical evidence also demonstrates that the earliest documented treatment for kidney stones was in 1970, per the private treatment reports of record from October 1972 to October 2008.  However, as noted above, a February 1982 private treatment report reflects that the Veteran reported a history of recurrent renal colic with subsequent passage or surgical extraction for the past 30 years, dating back to his initial treatment during active service.  This history was provided months before the Veteran even filed his initial claim for service connection for kidney stones in July 1982.  

The Board also observes that there are two medical opinions of record furnished by the Veteran's current private treating physician which indicate that the Veteran had a history of left sided renal calculi and nephrocalcinosis and a long history of urolithiasis dating back to his active service, that he had prior surgeries, including while in the military, that it was possible that his recurrent stones and nephrocalcinosis could be related to prior surgical interventions including those while in the military and that the several procedures on his kidney in service could be a possible cause for his persistent nephrocalcinosis and recurrent urolithiasis.  

The Board finds that the service morning reports demonstrating that the Veteran was hospitalized from July 1954 to August 1954 in service, the private medical records demonstrating treatment for kidney stones as far back as 1970 and a history of recurrent renal colic with subsequent passage or surgical extraction for the past 30 years, which was reported months before the Veteran even filed his initial claim for service connection for kidney stones in July 1982, taken together with the credible lay statements of witnessing the Veteran's treatment for kidney stones in service and the credible reports of a continuity of symptoms since active service place the evidence in relative equipoise and the benefit of the doubt rule will therefore be applied to resolve doubt in favor of the Veteran.  Therefore, on balance, the evidence of record collectively shows that the Veteran's kidney disorder, to include nephrocalcinosis and recurrent urolithiasis, is directly related to his active service.  

Thus, as the evidence supports the Veteran's claim, service connection a kidney disorder, to include nephrocalcinosis and recurrent urolithiasis, is warranted.  38 C.F.R. §§ 3.102, 3.303 (2011).  See also 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	Bilateral Hearing Loss

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that he has current bilateral hearing loss which is related to acoustic trauma sustained during training exercises.

During a May 2012 Travel Board hearing, the Veteran testified that during his active service, while stationed at Fort Leonard Wood, he reported having been exposed to rifle fire, large gun fire, howitzers and basically, all artillery noises.  The Veteran testified that no hearing protection had been provided.  His post service occupation was working in a pharmacy.  He stated that he first noticed he was having hearing problems in the 1980's, probably 1984 or 1985, and it had continued to worsen since that time.  At the hearing, the Veteran utilized hearing aids, and testified that he had received hearing aids about eight or nine years earlier.  He also reported that no one had ever told him his hearing loss was related to active service and that his audiologist had told him when he got hearing aids, that he did not have hearing loss but he had an inner ear problem with noise and buzzing.  

The record does not reflect any medical evidence related to treatment or a diagnosis of bilateral hearing loss.  While the Veteran had reported treatment at the Battle Creek VA medical center (VAMC), a negative response from the Battle Creek VAMC was received in August 1987, indicating that no records were found.  Although an October 2008 private treatment record reflects a notation of hearing loss in a review of systems, no audiometric studies were accomplished at the time of the evaluation.  Rather, the focus of the treatment record was kidney complaints.  

The Board notes that there are distinct legal requirements to establish a hearing loss disability for VA purposes. 38 C.F.R. § 3.385.  In this case, there are no audiometric studies of record to establish that the Veteran does indeed meet the regulatory criteria for a bilateral hearing loss disability. Nevertheless, it is noted that he did present to the 2012 Board hearing with hearing aids and has provided credible testimony that he was issued hearing aids in the 1980s.  The Board will assume for argument purposes that he does indeed have a bilateral hearing loss disability, which requires the use of hearing aids. Even with this concession, service connection for bilateral hearing loss is not warranted.  The satisfactory lay and medical evidence of record does not demonstrate a nexus between any current bilateral hearing loss and his active service, including exposure to excessive noise.  

The Board acknowledges the lay statements by the Veteran that he was exposed to excessive noise in service and that he has bilateral hearing loss and has been issued hearing aids for such, however, he is not competent to specify that a current hearing loss disability is related to any noise exposure during his active service, as this would constitute an audiological conclusion which he is not competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  

It is notable that there is no post-service medical evidence of record of bilateral hearing loss until October 2008, approximately fifty-three years after the Veteran's separation from active service, wherein the Veteran reported having hearing loss.  
The Veteran does not allege having had hearing loss since service separation i.e. continuity of symptoms since service.  Rather, per his own report at the May 2012 Travel Board hearing, he indicated he only first noticed hearing problems in 1984 or 1985, approximately 29 years following his separation from active service.  In addition, he testified to having received hearing aids eight or night years earlier, which would have been issued approximately 48 years following his separation from active service.  

Accordingly, the evidence does not demonstrate any competent lay or medical nexus between any current bilateral hearing loss and the Veteran's active service, and the Veteran does not allege that any competent medical professional ever indicated to him that there was a relationship. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

New and material evidence having been received, the claim for service connection for kidney stones and nephrolithiasis, is reopened, and service connection for a kidney disorder, to include nephrocalcinosis and recurrent urolithiasis, is granted.  

Service connection for bilateral hearing loss is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


